Exhibit 10.1


STATE OF ISRAEL


LICENSE


License No. 393/"Jordan Valley"


Pursuant to my authority under section 16 of the Petroleum Law 5712-1952


This LICENSE is granted Zion Oil & Gas Inc. (100%)


This LICENSE is granted – with respect to the area described in the First Annex.


This LICENSE is granted – subject to the provisions of the Petroleum Law,
5712-1952, and the regulations issued pursuant thereto, and to the special
conditions detailed in the Second Annex, which is an integral part of this
license.


Granted in Jerusalem, on the 9th of Nissan 5771,April 13,2011


/s/ Dr. Yaacov Mimran
Dr. Yaakov Mimran
Commissioner of Petroleum Affairs


This License was registered at the Petroleum Registry on the 7th of Iyar
5771,May 11,2011


 
 

--------------------------------------------------------------------------------

 


STATE OF ISRAEL


License No. 393/"Jordan Valley"


FIRST ANNEX


Description of the Area


From waypoint
254000/707000
thence West
To waypoint
246002/707000
thence North-West
To waypoint
244869/711000
thence East
To waypoint
246000/711000
thence North
To waypoint
246682/732827
thence North-East
To waypoint
259502/735000
thence South
To waypoint
259507/732224
thence South along the
International border with
Jordan and back
To waypoint
254000/707000
 




Total area is approximately 226,000 dunam (approximately 226 square kilometers)
The coordinates are based on the new Israeli grid.


1.  
The area of the license is defined solely by the above stated waypoints. It is
hereby specified that in the event of a discrepancy between maps submitted by
the Licensee and the above description  then the waypoints prevails

2.  
The issuance of this license shall not make redundant- receiving any permit,
confirmation or license from any public body as required by law .In addition
this license shall not be deemed to make redundant arranging all aspects
necessary by law through any public or private entity, including without
deviating from the generality of the above, through the Israel Land Authority,
Antitrust Authority, Ministry of Interior and the Ministry of Environmental
Protection.



Granted in Jerusalem                          9th of Nisan 5771
13 April, 2011


/ Dr. Yaacov Mimran
Dr. Yaakov Mimran
Commissioner of Petroleum Affairs
 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF ISRAEL


License No. 393/"Jordan Valley"
SECOND ANNEX


SPECIAL CONDITIONS


This license is given for the period April 13, 2011 through April 12,2014.
1.  
Within 3 months from receiving the license Zion shall prepare a feasibility
study and execute a contract with a seismic contractor to carry out a new 2D
seismic survey for a total length of approximately 20 kilometers in the license
area.

2.  
Within 6 months from receiving the license Zion shall prepare a gravimetric data
analysis to identify salt formations in the license area

3.  
Within 8 months from receiving the license prepare a geochemical analysis of the
source rocks from late Cretaceous age.

4.  
Within 9 months from receiving the license prepare a new 2D seismic survey and
submit the data and summary report.

5.  
Within 12 months from receiving the license process the data of the new survey
and submit the data and summary report.

6.  
Within 16 months from receiving the license prepare an interpretation of the new
seismic survey, integrate with existing data, prepare formation maps regarding
time and depth and submit a summarized geophysical report for the entire license
area.

7.  
Within 18 months from receiving the license submit a drilling prospectus.

8.  
Within 18 months from receiving the license execute a contract with a drilling
contractor to drill to a depth of approximately 5000 meters.

9.  
Within 24 months from receiving the license -drill to a depth of approximately
5000 meters.

10.  
Within 4 months from completion of drilling the well submit a work plan for
further activities.



Granted in Jerusalem                           9th of Nisan 5771
13 April, 2011


/ Dr. Yaacov Mimran
Dr. Yaakov Mimran
Commissioner of Petroleum Affairs


 
 

--------------------------------------------------------------------------------

 